Citation Nr: 0408517	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for hypertension, 
asserted as secondary to both in-service exposure to Agent 
Orange and the veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty-one 
years prior to his retirement in January 1983, including 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and the 
Bronze Star Medal with "V" device.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from October 1983 and June 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In the October 1983 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for residuals of a shoulder injury, a back 
disability, hearing loss, and residuals of exposure to Agent 
Orange.  The veteran submitted a Notice of Disagreement (NOD) 
with these determinations in May 1984, and the RO issued him 
a Statement of the Case (SOC) in November 1984.  Although the 
veteran submitted a Substantive Appeal in December 1984, for 
reasons that are not readily apparent, the claim was not 
forwarded to the Board.  

In October 1996, the veteran wrote the RO and indicated that 
he wanted to "reopen" his claim for service connection for 
a back disability, "shoulder injury L," hearing loss, 
hypertension, diabetes, an eye condition and a vascular 
condition.  He stated that he believed that hypertension and 
diabetes mellitus were directly related to his exposure to 
Agent Orange in service.  In June 1997, the RO issued the 
veteran a Supplemental Statement of the Case (SSOC).  

When this matter was initially before the Board in September 
1998, it was remanded for further development and 
adjudication.  In the introduction to that remand, the Board 
observed that the RO had limited the veteran's shoulder claim 
to his left shoulder, although the veteran had originally 
characterized the claim as one of service connection for a 
"shoulder" injury.  As such, the Board held that he was 
seeking service connection for disabilities of both shoulder.  
Notwithstanding the Board's conclusion, to date, the RO has 
not considered whether service connection for right shoulder 
disability is warranted, and therefore the Board refers this 
matter to the RO for appropriate action.

In a September 2002 rating decision, the RO granted service 
connection for diabetes mellitus on a presumptive basis as 
due to the veteran's presumed exposure to Agent Orange during 
service and assigned an initial 20 percent evaluation for 
that disease, effective October 16, 1996.  Thereafter, in an 
October 2002 rating action, the RO granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable evaluation, also effective October 16, 1996.  
Further, in June 2003, the RO established service connection 
for numerous other conditions on the basis that they were 
secondary to his service-connected diabetes mellitus, 
including diabetic retinopathy, diabetic nephropathy, 
diabetic neuropathy of the right and left upper extremities 
and right and left lower extremities; the RO assigned an 80 
percent rating for the veteran's diabetic neuropathy and to 
10 percent evaluations for the other conditions, 
respectively, each effective March 24, 2003.  Since these 
rating actions, the veteran has not initiated appeals 
regarding either the effective date of the awards of service 
connection or evaluations assigned, and thus no claims for VA 
compensation related to these disabilities are before the 
Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran's appeal of his left shoulder and back disability 
claims is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for diabetic nephropathy, 
which is evaluated as 80 percent disabling.

3.  The veteran's hypertension is related to his service-
connected diabetic nephropathy.  


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the 
veteran's service-connected diabetic nephropathy.  38 C.F.R. 
§§ 3.303, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
hypertension, and that the requirements of the VCAA have been 
satisfied.

During the course of this appeal, the RO has obtained the 
veteran's service medical records and voluminous records of 
his post-service treatment.  In addition, he and his 
representative have been provided with an SOC and SSOCs that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
June 2003 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
VAOPGCPREC 1-2004 (2004).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, in light of the 
extensive record on appeal and the Board's favorable 
determination, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
hypertension on a direct basis as due to his exposure to 
Agent Orange while serving in Vietnam.  Alternatively, he 
maintains that service connection for hypertension is 
warranted because he has the disability as a consequence of 
his service-connected diabetes mellitus.  With respect to the 
latter basis, in February 2004 written argument, the 
veteran's representative cites VA outpatient treatment 
records as suggesting relationship between diabetes mellitus 
and hypertension.

VA recognizes that there is an etiological relationship 
between renal disease and hypertension.  See 38 C.F.R. 
§ 3.309(a).  Further, as noted above, the RO granted service 
connection for diabetes mellitus as due to the veteran's in-
service exposure to Agent Orange, and the RO subsequently 
established service connection for diabetic nephropathy 
(renal disability); the latter condition is evaluated as 80 
percent disabling.  According to the Cecil Textbook of 
Medicine (18th ed. 1988), renal disease is a known etiology 
for hypertension.  Id. at page 277.  In light of the 
foregoing, and the evidence showing that the veteran has been 
diagnosed on numerous occasions as having hypertension, the 
Board finds that service connection is thus warranted this 
disease on a secondary basis.  See Allen; 38 C.F.R. § 3.310.  


ORDER

Service connection for hypertension is granted.


REMAND

For the reasons set forth below, the veteran's claims of 
service connection for left shoulder and back disability must 
be remanded for additional development and adjudication.  In 
taking this action, the Board underscores that this case must 
receive prompt attention because the veteran, who has 
decorated combat service and served for more than twenty-one 
years, filed the left shoulder and back claims in March 1983, 
less than two months subsequent to his discharge from active 
duty, and that they have been pending since that time.

As a preliminary matter, the Board notes that in light of the 
veteran's documented combat service, in adjudicating these 
claims, VA is required to consider the application of 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2003).  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 
2000).  To date, the RO has not done so, and thus on remand, 
in readjudicating these issues, the RO must specifically 
consider that law and regulation.  

In this regard, the Board observes that the May 1983 VA 
examination report reflects that the veteran reported 
sustaining trauma to his back (and right shoulder) as a 
consequence of jumping out of a landing helicopter that had 
been hit on a "hot L-2" or landing zone under fire; the 
examiner explained that the helicopter was falling at the 
time the veteran bailed out.  Further, with respect to his 
left shoulder disability, the service medical records show 
that the veteran received treatment for this condition in 
July 1976.

In support of both claims, the veteran essentially reports 
that he has had left shoulder and back problems since 
service.  In this regard, the Board notes that in Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held 
that the veteran is competent to report that he or she has 
experienced a continuity of symptoms since service.  As such, 
pursuant to the VCAA, the Board finds that the veteran must 
be scheduled for a pertinent VA examination and that in the 
examination report, the examiner must offer an opinion as to 
the likelihood that any left shoulder and/or back disability 
found to be present is related to or had its onset during 
service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any left 
shoulder and back problems.  This should 
specifically include records of his care 
at the Dwight D. Eisenhower Army Medical 
Center, dated since April 2003.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any left shoulder and back 
disabilities found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any left shoulder or back disability 
found to be present is related to or had 
its onset during the veteran's period of 
military service, to specifically include 
his documented combat service while 
serving in Vietnam.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  The 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



